Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is executed as of June 22,
2007 for effectiveness as of June 1, 2007, by and between CYBER DIGITAL, INC., a
New York corporation (the "Company"), and LAURUS MASTER FUND, LTD., a Cayman
Islands company (the "Purchaser").

RECITALS

WHEREAS, the Company has authorized the sale to the Purchaser of a Secured
Convertible Term Note in the aggregate principal amount of One Million Three
Hundred Seven Thousand Three Hundred Thirty-Eight Dollars 26/00 ($1,307,338.26)
in the form of Exhibit A hereto (as amended, modified and/or supplemented from
time to time, the "Note"), which Note is convertible into shares of the
Company's common stock, $0.0066667 par value per share (the "Common Stock") at
an initial fixed conversion price of $0.50 per share of Common Stock ("Fixed
Conversion Price");

WHEREAS, the Purchaser desires to purchase the Note on the terms and conditions
set forth herein; and

WHEREAS, the Company desires to issue and sell the Note to the Purchaser on the
terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

Agreement to Sell and Purchase. Pursuant to the terms and conditions set forth
in this Agreement, on the Closing Date (as defined in Section 3), the Company
shall sell to the Purchaser, and the Purchaser shall purchase from the Company,
the Note. The sale of the Note on the Closing Date shall be known as the
"Offering." The Note will mature on the Maturity Date (as defined in the Note).
Collectively, the Note and Common Stock issuable upon conversion of the Note are
referred to as the "Securities."

Payment. On the Closing Date:

Subject to the terms of Section 2(d) below, the Company shall pay to Laurus
Capital Management, LLC, the investment manager of the Purchaser ("LCM"), a
non-refundable payment in an amount equal to three and one half percent (3.50%)
of the aggregate principal amount of the Note (i.e. $45,756.83). The foregoing
payment is referred to herein as the "LCM Payment." Such payment shall be deemed
fully earned on the Closing Date and shall not be subject to rebate or proration
for any reason.

The Company shall reimburse the Purchaser for its reasonable expenses (including
reasonable legal fees and expenses) incurred in connection with the entering
into of this Agreement and the Related Agreements (as hereinafter defined), and
expenses incurred in connection with the Purchaser's due diligence review of the
Company and its Subsidiaries (as defined in Section 4.2) and all related
matters. Amounts required to be paid under this Section 2(b) (i.e. $5,000) will
be paid on the Closing Date.

The LCM Payment and the expenses referred to in the preceding clause (b) (net of
deposits previously paid by the Company) shall be paid at closing out of funds
held pursuant to the Escrow Agreement (as defined below) and a disbursement
letter (the "Disbursement Letter").

Closing, Delivery and Payment.

Closing. Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the "Closing"), shall take place on the date
hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the "Closing Date").

Delivery. Pursuant to the Escrow Agreement, at the Closing on the Closing Date,
the Company will deliver to the Purchaser, among other things, the Note and the
Purchaser will deliver to the Company, among other things, the amounts set forth
in a disbursement letter (the "Disbursement Letter") by certified funds or wire
transfer. The Company hereby acknowledges and agrees that Purchaser's obligation
to purchase the Note from the Company on the Closing Date shall be contingent
upon the satisfaction (or waiver by the Purchaser in its sole discretion) of the
items and matters set forth in the closing checklist provided by the Purchaser
to the Company on or prior to the Closing Date.

Representations and Warranties of the Company. The Company hereby represents and
warrants to the Purchaser as follows (such representations and warranties do not
lessen or obviate the representations and warranties of the Purchaser set forth
in this Agreement):

Organization, Good Standing and Qualification. Each of the Company and each of
its Subsidiaries is a corporation, partnership or limited liability company, as
the case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. Each of the Company and each of its
Subsidiaries has the corporate, limited liability company or partnership, as the
case may be, power and authority to own and operate its properties and assets
and, insofar as it is or shall be a party thereto, to (1) execute and deliver
(i) this Agreement, (ii) the Note to be issued in connection with this
Agreement, (iii) the Master Security Agreement dated as of the date hereof
between the Company, certain Subsidiaries of the Company and the Purchaser (as
amended, modified and/or supplemented from time to time, the "Master Security
Agreement"), (iv) the Registration Rights Agreement relating to the Securities
dated as of the date hereof between the Company and the Purchaser (as amended,
modified and/or supplemented from time to time, the "Registration Rights
Agreement"), (v) the Stock Pledge Agreement dated as of the date hereof among
the Company, certain Subsidiaries of the Company and the Purchaser (as amended,
modified and/or or supplemented from time to time, the "Stock Pledge
Agreement"), (vi) the Subsidiary Guaranty dated as of the date hereof made by
certain Subsidiaries of the Company (as amended, modified and/or supplemented
from time to time, the "Subsidiary Guaranty"), (vii) the Funds Escrow Agreement
dated as of the date hereof among the Company, the Purchaser and the escrow
agent referred to therein, substantially in the form of Exhibit C hereto (as
amended, modified and/or supplemented from time to time, the "Escrow Agreement")
and (viii) all other documents, instruments and agreements entered into in
connection with the transactions contemplated hereby and thereby (the preceding
clauses (ii) through (viii), collectively, the "Related Agreements"); (2) issue
and sell the Note and the shares of Common Stock issuable upon conversion of the
Note (the "Note Shares"); and (3) carry out the provisions of this Agreement and
the Related Agreements and to carry on its business as presently conducted. Each
of the Company and each of its Subsidiaries is duly qualified and is authorized
to do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not, or would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, financial condition, properties or operations of the
Company, taken individually, and/or the Company and its Subsidiaries, taken as a
whole (a "Material Adverse Effect").

Subsidiaries. Each direct and indirect Subsidiary of the Company, the direct
owner of such Subsidiary and its percentage ownership thereof, is set forth on
Schedule 4.2. No Inactive Subsidiary (as defined below) owns any assets (other
than immaterial assets) or has any significant operations. For the purpose of
this Agreement, (x) a "Subsidiary" of any person or entity means (i) a
corporation or other entity whose shares of stock or other ownership interests
having ordinary voting power (other than stock or other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other persons or entities
performing similar functions for such person or entity, are owned, directly or
indirectly, by such person or entity or (ii) a corporation or other entity in
which such person or entity owns, directly or indirectly, more than 50% of the
equity interests at such time and (y) the "Inactive Subsidiaries" shall mean,
collectively, Cyber Digital (India) Private Ltd., an India company, Cyber
Digital (Nigeria) Ltd., a Nigeria company and each other Subsidiary of the
Company that does not own any assets (other than immaterial assets) or have any
significant operations..

Capitalization; Voting Rights.

The authorized capital stock of the Company, as of June 4, 2007 consists of
100,000,000 shares, of which 90,000,000 are shares of Common Stock, par value
$0.0066667 per share, 33,504,813 shares of which are issued and outstanding, and
10,000,000 are shares of preferred stock, par value $0.05 per share of which 310
shares of Series C preferred stock and 50 shares of Series E preferred stock are
issued and outstanding. The authorized, issued and outstanding capital stock of
each Subsidiary of the Company is set forth on Schedule 4.3.

Except as disclosed on Schedule 4.3, other than: (i) the shares reserved for
issuance under the Company's stock option plans; and (ii) shares which may be
granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of the Note, or the issuance of any of the Note Shares, nor the
consummation of any transaction contemplated hereby will result in a change in
the price or number of any securities of the Company outstanding, under
anti-dilution or other similar provisions contained in or affecting any such
securities.

All issued and outstanding shares of the Company's Common Stock: (i) have been
duly authorized and validly issued and are fully paid and nonassessable; and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

The rights, preferences, privileges and restrictions of the shares of the Common
Stock are as stated in the Company's Certificate of Incorporation (the
"Charter"). The Note Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement and the Charter,
the Securities will be validly issued, fully paid and nonassessable, and will be
free of any liens or encumbrances; provided, however, that the Securities may be
subject to restrictions on transfer under state and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed.

Authorization; Binding Obligations. All corporate, partnership or limited
liability company, as the case may be, action on the part of the Company and
each of its Subsidiaries (including their respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Note has been taken or will be taken prior to
the Closing. This Agreement and the Related Agreements, when executed and
delivered and to the extent it is a party thereto, will be valid and binding
obligations of each of the Company and each of its Subsidiaries, enforceable
against each such entity in accordance with their terms, except:

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

general principles of equity that restrict the availability of equitable or
legal remedies.

The sale of the Note and the subsequent conversion of the Note into Note Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with.

Liabilities; Solvency.

Neither the Company nor any of its Subsidiaries has any material liabilities,
except current liabilities incurred in the ordinary course of business and
liabilities disclosed in the Company's Annual Reports on Form 10-KSB, Quarterly
Reports on form 10-QSB and all Form 8-K filings which it has made (collectively,
the "SEC Reports" and each, an "SEC Report") made prior to the date of this
Agreement, copies of which have been provided to the Purchaser.

Both before and after giving effect to (i) the transactions contemplated hereby
that are to be consummated on the Closing Date, (ii) the transactions
contemplated by the eLEC Purchase Agreements (as defined in Section 6.5 below)
that are to be consummated on the Closing Date, (iii) the disbursement of the
proceeds of, or the assumption of the liability in respect of, the Note pursuant
to the instructions or agreement of the Company and (iv) the payment and accrual
of all transaction costs in connection with the foregoing, the Company and each
Subsidiary of the Company, is and will be, Solvent. For purposes of this Section
4.5(b), "Solvent" means, with respect to any Person on a particular date, that
on such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business; and (ii) such Person does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.

Agreements; Action. Except as set forth on Schedule 4.6 or as disclosed in any
SEC Reports:

there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company or any of
its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, the Company or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of "off the shelf" or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company's or any of its Subsidiaries products or services; or (iv)
indemnification by the Company or any of its Subsidiaries with respect to
infringements of proprietary rights.

Since December 31, 2006 (the "Balance Sheet Date"), neither the Company nor any
of its Subsidiaries has: (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock; (ii) incurred any indebtedness for money borrowed or any other
liabilities (other than ordinary course obligations) individually in excess of
$50,000 or, in the case of indebtedness and/or liabilities individually less
than $50,000, in excess of $100,000 in the aggregate; (iii) made any loans or
advances to any person or entity not in excess, individually or in the
aggregate, of $100,000, other than ordinary course advances for travel expenses;
or (iv) sold, exchanged or otherwise disposed of any of its assets or rights,
other than the sale of its inventory in the ordinary course of business.

For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company or any Subsidiary of the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

The Company maintains disclosure controls and procedures ("Disclosure Controls")
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Securities Exchange Act of 1934,
as amended (the "Exchange Act")is recorded, processed, summarized, and reported,
within the time periods specified in the rules and forms of the Securities and
Exchange Commission ("SEC").

The Company makes and keeps books, records, and accounts, that, in reasonable
detail, accurately and fairly reflect the transactions and dispositions of the
Company's assets in all material respects. The Company maintains internal
control over financial reporting ("Financial Reporting Controls") designed by,
or under the supervision of, the Company's principal executive and principal
financial officers, and effected by the Company's board of directors,
management, and other personnel, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles ("GAAP"), including that:

transactions are executed in accordance with management's general or specific
authorization;

unauthorized acquisition, use, or disposition of the Company's assets that would
have a material effect on the financial statements are prevented or timely
detected;

transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that the Company's receipts and
expenditures are being made only in accordance with authorizations of the
Company's management and board of directors;

transactions are recorded as necessary to maintain accountability for assets;
and

the recorded accountability for assets is compared with the existing assets at
reasonable intervals, and appropriate action is taken with respect to any
differences.

There is no weakness in any of the Company's Disclosure Controls or Financial
Reporting Controls that is required to be disclosed in any of the SEC Reports,
except as so disclosed.

Obligations to Related Parties. Except as set forth on Schedule 4.7, there are
no obligations of the Company or any of its Subsidiaries to officers, directors,
stockholders or employees of the Company or any of its Subsidiaries other than:

for payment of salary for services rendered and for bonus payments;

reimbursement for reasonable expenses incurred on behalf of the Company and its
Subsidiaries;

for other standard employee benefits made generally available to all employees
(including stock option agreements outstanding under any stock option plan
approved by the Board of Directors of the Company and each Subsidiary of the
Company, as applicable); and

obligations listed in the Company's and each of its Subsidiary's financial
statements or disclosed in any of the Company's SEC Reports.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company's knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries. Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

Changes. Since the Balance Sheet Date, except as disclosed in any SEC Report or
in any Schedule to this Agreement or to any of the Related Agreements, there has
not been:

any change or effect which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

any resignation or termination of any officer or key employee of the Company or
any of its Subsidiaries;

any material change, except in the ordinary course of business, in any material
contingent obligation of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

any damage, destruction or loss, whether or not covered by insurance, which has
had, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

any waiver by the Company or any of its Subsidiaries of a valuable right or of a
material debt owed to it;

any direct or indirect loans made by the Company or any of its Subsidiaries to
any stockholder, employee, officer or director of the Company or any of its
Subsidiaries, other than advances made in the ordinary course of business;

any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

any declaration or payment of any dividend or other distribution of the assets
of the Company or any of its Subsidiaries;

to the Company's knowledge, any labor organization activity related to the
Company or any of its Subsidiaries;

any debt, obligation or liability incurred, assumed or guaranteed by the Company
or any of its Subsidiaries, except those for immaterial amounts and for current
liabilities incurred in the ordinary course of business;

any sale, assignment or transfer of any material patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;

any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

any other event or condition of any character that has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; or

any agreement or commitment by the Company or any of its Subsidiaries to do any
of the acts described in subsection (a) through (m) above.

Title to Properties and Assets; Liens, Etc. Except as set forth on Schedule 4.9,
each of the Company and each of its Subsidiaries has good and marketable title
to its properties and assets, and good title to its leasehold interests, in each
case subject to no mortgage, pledge, lien, lease, encumbrance or charge, other
than the following (each, a "Permitted Encumbrance"):

those resulting from taxes, assessments or other governmental charges not yet
due and payable;

those arising pursuant to this Agreement and the Related Agreements and the
transactions contemplated hereby and thereby;

those that will be released prior to the Closing Date;

minor liens and encumbrances which do not materially detract from the value of
the property subject thereto or materially impair the operations of the Company
or any of its Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Purchaser in such
property;

liens on Intellectual Property now existing in favor of Messrs. Jawahar C.
Chatpar and Prem Chatpar or which will in the future be granted in connection
with the issuance or consolidation of subordinated indebtedness of the Company;
and

those that have otherwise arisen in the ordinary course of business, so long as
they have no effect on the lien priority of the Purchaser therein.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair, ordinary wear and tear excepted, and are reasonably fit
and usable for the purposes for which they are being used. Except as set forth
on Schedule 4.9, the Company and its Subsidiaries are in compliance with all
material terms of each lease to which it is a party or is otherwise bound.

Intellectual Property.

Each of the Company and each of its Subsidiaries owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
necessary to conduct its business as now conducted, in all material respects,
and, to the Company's knowledge, as presently proposed to be conducted (the
"Intellectual Property"), without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to the foregoing proprietary rights, nor is the Company or any of its
Subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of "off the shelf" or standard products.

Neither the Company nor any of its Subsidiaries has received any communications
alleging that the Company or any of its Subsidiaries has violated any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity.

The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

Compliance with Other Instruments. Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Note by the
Company and the other Securities by the Company each pursuant hereto and
thereto, does not, with or without the passage of time or giving of notice,
result in any such material violation, or conflict with or constitute a default
under any such term or provision, or result in the creation of any mortgage,
pledge, lien, encumbrance or charge, other than Permitted Encumbrances, upon any
of the properties or assets of the Company or any of its Subsidiaries or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.

Litigation. Except as set forth on Schedule 4.12 hereto, there is no action,
suit, proceeding or investigation pending or, to the Company's knowledge,
currently threatened against the Company or any of its Subsidiaries that
prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality. There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

Tax Returns and Payments. Each of the Company and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by the Company or any of its
Subsidiaries on or before the Closing, have been paid or will be paid prior to
the time they become delinquent, except for taxes which are being contested in
good faith by appropriate proceedings and are set forth on Schedule 4.13. Except
as set forth on Schedule 4.13, neither the Company nor any of its Subsidiaries
has been advised:

that any of its returns, federal, state or other, have been or are being audited
as of the date hereof; or

of any adjustment, deficiency, assessment or court decision in respect of its
federal, state or other taxes.

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

Employees. Except as set forth on Schedule 4.14: (a) neither the Company nor any
of its Subsidiaries has any collective bargaining agreements with any of its
employees; (c) there is no labor union organizing activity pending or, to the
Company's knowledge, threatened with respect to the Company or any of its
Subsidiaries; (c) neither the Company nor any of its Subsidiaries is a party to
or bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement; (d) to the Company's
knowledge, no employee of the Company or any of its Subsidiaries, nor any
consultant with whom the Company or any of its Subsidiaries has contracted, is
in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, the Company or any of its Subsidiaries
because of the nature of the business to be conducted by the Company or any of
its Subsidiaries; (e) to the Company's knowledge the continued employment by the
Company and its Subsidiaries of their present employees, and the performance of
the Company's and its Subsidiaries' contracts with its independent contractors,
does not result in any such violation; (f) neither the Company nor any of its
Subsidiaries is aware that any of its employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency that would interfere with their duties to the Company or any of its
Subsidiaries; (g) neither the Company nor any of its Subsidiaries has received
any notice alleging that any such violation has occurred; and (h) except for
employees who have a current effective employment agreement with the Company or
any of its Subsidiaries, no employee of the Company or any of its Subsidiaries
has been granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries..

Registration Rights and Voting Rights. Except as set forth on Schedule 4.15 and
except as disclosed in SEC Reports, neither the Company nor any of its
Subsidiaries is presently under any obligation, and neither the Company nor any
of its Subsidiaries has granted any rights, to register any of the Company's or
its Subsidiaries' presently outstanding securities or any of its securities that
may hereafter be issued. Except as set forth on Schedule 4.15 and except as
disclosed in SEC Reports, to the Company's knowledge, no stockholder of the
Company or any of its Subsidiaries has entered into any agreement with respect
to the voting of equity securities of the Company or any of its Subsidiaries.

Compliance with Laws; Permits. Neither the Company nor any of its Subsidiaries
is in violation of any provision of the Sarbanes-Oxley Act of 2002 or any SEC
related regulation or rule or any rule of the Principal Market (as hereafter
defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties in any case which has had, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. No governmental orders, permissions, consents, approvals or
authorizations are required to be obtained and no registrations or declarations
are required to be filed in connection with the execution and delivery of this
Agreement or any other Related Agreement and the issuance of any of the
Securities, except such as have been duly and validly obtained or filed, or with
respect to any filings that must be made after the Closing, as will be filed in
a timely manner. Each of the Company and its Subsidiaries has all material
franchises, permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Environmental and Safety Laws. Neither the Company nor any of its Subsidiaries
is in violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, except as has not had or would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Except as set forth on Schedule 4.17, no Hazardous Materials (as
defined below) are used or have been used, stored, or disposed of by the Company
or any of its Subsidiaries or, to the Company's knowledge, by any other person
or entity on any property owned, leased or used by the Company or any of its
Subsidiaries. For the purposes of the preceding sentence, "Hazardous Materials"
shall mean:

materials which are listed or otherwise defined as "hazardous" or "toxic" under
any applicable local, state, federal and/or foreign laws and regulations that
govern the existence and/or remedy of contamination on property, the protection
of the environment from contamination, the control of hazardous wastes, or other
activities involving hazardous substances, including building materials; or

any petroleum products or nuclear materials.

Valid Offering. Assuming the accuracy of the representations and warranties of
the Purchaser contained in this Agreement, the offer, sale and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the "Securities Act"), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.

Full Disclosure. Each of the Company and each of its Subsidiaries has provided
the Purchaser with all information the Company and its Subsidiaries believe is
reasonably necessary in connection with the Purchaser's decision to purchase the
Note. Neither this Agreement, the Related Agreements, the exhibits and schedules
hereto and thereto nor any other document delivered by the Company or any of its
Subsidiaries to Purchaser or its attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading. Any financial projections
and other estimates provided to the Purchaser by the Company or any of its
Subsidiaries were based on the Company's and its Subsidiaries' experience in the
industry and on assumptions of fact and opinion as to future events which the
Company or any of its Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.

Insurance. Each of the Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.

SEC Reports. Except as set forth on Schedule 4.21, the Company has filed all
proxy statements, reports and other documents required to be filed by it under
the Exchange Act. Except as set forth on Schedule 4.21, each of the Company's
Annual Reports on Form 10-KSB for its fiscal years ended March 31, 2007 and the
Form 8-K filings which it has made during the fiscal year 2007 to date
(collectively, the "Current SEC Reports" and each, a "Current SEC Report") was,
at its respective time of filing or effective date, in compliance, in all
material respects, with the applicable requirements of its respective form and
none of the Current SEC Reports, nor the financial statements (and the notes
thereto) included in the Current SEC Reports, as of their respective filing
dates or effective dates, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except to the extent corrected in compliance with
applicable law.

Listing. The Company's Common Stock is listed or quoted, as applicable, on a
Principal Market (as hereafter defined) and all applicable requirements for the
continuation of such listing or quotation, as applicable. The Company has not
received any notice that its Common Stock will be delisted from, or no longer
quoted on, as applicable, the Principal Market or that its Common Stock does not
meet all applicable requirements for such listing or quotation, as applicable.
For purposes hereof, the term "Principal Market" means the NASD Over The Counter
Bulletin Board, NASDAQ Capital Market, NASDAQ National Markets System, American
Stock Exchange or New York Stock Exchange (whichever of the foregoing is at the
time the principal trading exchange or market for the Common Stock).

No Integrated Offering. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

Stop Transfer. The Securities are restricted securities as of the date of this
Agreement. Neither the Company nor any of its Subsidiaries will issue any stop
transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

Dilution. The Company specifically acknowledges that its obligation to issue the
shares of Common Stock upon conversion of the Note is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.

Patriot Act. The Company certifies that, to the best of Company's knowledge,
neither the Company nor any of its Subsidiaries has been designated, nor is or
shall be owned or controlled, by a "suspected terrorist" as defined in Executive
Order 13224. The Company hereby acknowledges that the Purchaser seeks to comply
with all applicable laws concerning money laundering and related activities. In
furtherance of those efforts, the Company hereby represents, warrants and
covenants that: (i) none of the cash or property that the Company or any of its
Subsidiaries will pay or will contribute to the Purchaser has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Company or any of its
Subsidiaries to the Purchaser, to the extent that they are within the Company's
and/or its Subsidiaries' control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations, warranties or
covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries. The Company shall provide the Purchaser such additional
information regarding the Company or any of its Subsidiaries that the Purchaser
shall reasonably deem necessary to ensure its compliance with applicable laws
concerning money laundering and similar activities. The Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations, warranties or covenants are incorrect, or if otherwise required
by applicable law or regulation related to money laundering or similar
activities, the Purchaser may undertake appropriate actions to ensure compliance
with applicable law or regulation, including but not limited to segregation
and/or redemption of the Purchaser's investment in the Company. The Company
further understands that the Purchaser may release confidential information
about the Company and its Subsidiaries (to the extent provided herein or
otherwise in a writing signed by each of the parties hereto) and, if applicable,
any underlying beneficial owners, to proper authorities if the Purchaser, in its
reasonable discretion, determines that it is in the best interests of the
Purchaser in light of relevant rules and regulations under the laws set forth in
subsection (ii) above.

ERISA. Based upon the Employee Retirement Income Security Act of 1974 ("ERISA"),
and the regulations and published interpretations thereunder: (i) neither the
Company nor any of its Subsidiaries has engaged in any Prohibited Transactions
(as defined in Section 406 of ERISA and Section 4975 of the Internal Revenue
Code of 1986, as amended (the "Code")); (ii) each of the Company and each of its
Subsidiaries has complied, in all material respects, with the applicable minimum
funding requirements under Section 302 of ERISA in respect of its plans; (iii)
neither the Company nor any of its Subsidiaries has any knowledge of any event
or occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company's or such Subsidiary's employees; and (v)
neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.

Representations and Warranties of the Purchaser

. The Purchaser hereby represents and warrants to the Company as follows (such
representations and warranties do not lessen or obviate the representations and
warranties of the Company set forth in this Agreement):



No Shorting. The Purchaser or any of its affiliates and investment partners has
not, will not and will not cause any person or entity, to directly engage in
"short sales" of the Company's Common Stock as long as the Note shall be
outstanding.

Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions. All
corporate action on the Purchaser's part required for the lawful authorization,
execution and delivery of this Agreement and the Related Agreements have been
taken. Upon their execution and delivery, this Agreement and the Related
Agreements will be valid and binding obligations of the Purchaser, enforceable
in accordance with their terms, except:

as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors' rights;
and

as limited by general principles of equity that restrict the availability of
equitable and legal remedies.

Investment Representations. The Purchaser understands that the Securities are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act based in part upon the Purchaser's representations contained
in this Agreement, including, without limitation, that the Purchaser is an
"accredited investor" within the meaning of Regulation D under the Securities
Act of 1933, as amended (the "Securities Act"). The Purchaser confirms that it
has received or has had access to all the information it considers necessary to
make an informed investment decision with respect to the Note to be purchased by
it under this Agreement and the Note Shares acquired by it upon the conversion
of the Note. The Purchaser further confirms that it has had an opportunity to
ask questions and receive answers from the Company regarding the Company's and
its Subsidiaries' business, management and financial affairs and the terms and
conditions of the Offering, the Note and the Securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to the Purchaser or to which the Purchaser had access.

The Purchaser Bears Economic Risk. The Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company (including the Note and the Note
Shares)and has the capacity to protect its own interests. The Purchaser must
bear the economic risk of this investment until the Securities are sold pursuant
to: (i) an effective registration statement under the Securities Act; or (ii) an
exemption from registration is available with respect to such sale.

Acquisition for Own Account. The Purchaser is acquiring the Note and the Note
Shares for the Purchaser's own account for investment only, and not as a nominee
or agent and not with a view towards or for resale in connection with their
distribution.

The Purchaser Can Protect Its Interest. The Purchaser represents that by reason
of its, or of its management's, business and financial experience, the Purchaser
has the capacity to evaluate the merits and risks of its investment in the Note
and the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement and the Related Agreements. Further,
the Purchaser is aware of no publication of any advertisement in connection with
the transactions contemplated in the Agreement or the Related Agreements.

Accredited Investor. The Purchaser represents that it is an accredited investor
within the meaning of Regulation D under the Securities Act.

Legends.

The Note shall bear substantially the following legend:

"THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO CYBER DIGITAL, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED."

The Note Shares, if not issued by DWAC system (as hereinafter defined), shall
bear a legend which shall be in substantially the following form until such
shares are covered by an effective registration statement filed with the SEC:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CYBER
DIGITAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED."

Covenants of the Company. The Company covenants and agrees with the Purchaser as
follows:

Stop-Orders. The Company will advise the Purchaser, promptly after it receives
notice of issuance by the SEC, any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.

Listing. The Company shall as promptly as practicable secure the listing or
quotation, as applicable, of the shares of Common Stock issuable upon conversion
of the Note on the Principal Market upon which shares of Common Stock are listed
or quoted for trading, as applicable (subject to official notice of issuance)
and shall maintain such listing or quotation, as applicable, so long as any
other shares of Common Stock shall be so listed or quoted, as applicable. The
Company will maintain the listing or quotation, as applicable, of its Common
Stock on the Principal Market, and will comply in all material respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers ("NASD") and such exchanges, as
applicable.

Market Regulations. The Company shall notify the SEC, NASD and applicable state
authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.

Reporting Requirements.

The Company shall timely file and deliver to the Purchaser its Annual Report on
Form 10-KSB and its Quarterly Report on Form 10-QSB, in each case as such
filings are required to be made under the applicable rules and regulations of
the SEC;

The Company shall timely file with the SEC all other reports required to be
filed by it pursuant to the Exchange Act and shall refrain from terminating its
status as an issuer required by the Exchange Act to file reports thereunder even
if the Exchange Act or the rules or regulations thereunder would permit such
termination. Promptly after (i) the filing thereof, the Company shall deliver to
the Purchaser copies of each of the Company's registration statements and all
other reports which the Company files with the SEC, and (ii) the issuance
thereof, the Company shall deliver to the Purchaser copies of such financial
statements, reports and proxy statements as the Company shall send to its
stockholders;

As soon as available and in any event within forty (40) days after the end of
each calendar month, deliver to the Purchaser an unaudited/internal balance
sheet and statements of income, retained earnings and cash flows of each of the
Company and its Subsidiaries, in form and detail as shall be reasonably
acceptable to the Purchaser, as at the end of and for such month and for the
year to date period then ended, prepared on a consolidating and consolidated
basis to include the Company, each Subsidiary of the Company and each of their
respective affiliates, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year, all
prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company's President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Note) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto; and

The Company shall deliver, or cause the applicable Subsidiary of the Company to
deliver, such information (other than any SEC Reports, to the extent same are
publicly available) as the Purchaser shall reasonably request.

Use of Funds. The Company shall use the proceeds of the sale of the Note only in
connection with its acquisitions of (a) 100% of the issued and outstanding
shares of the common stock of New Rochelle Telephone Corp. from eLEC
Communications Corp. ("eLEC") pursuant to that certain Stock Purchase Agreement,
dated as of December 14, 2006, as amended to date, among the Company, eLEC, and
CYBD Acquisition, Inc., a wholly-owned subsidiary of the Company, and (b) 100%
of the issued and outstanding shares of the common stock of Telecarrier
Services, Inc. from eLEC pursuant to that certain Stock Purchase Agreement,
dated as of December 14, 2006, as amended to date, among the Company, eLEC, and
CYBD Acquisition II, Inc., a wholly-owned subsidiary of the Company (the
agreements referenced in the foregoing clauses (a) and (b), collectively, the
"eLEC Purchase Agreements").

Access to Facilities. Each of the Company and each of its Subsidiaries shall
permit any representatives of the Purchaser designated by the Purchaser (or any
successor of the Purchaser), upon reasonable notice and during normal business
hours, at such person's expense and accompanied by a representative of the
Company (provided that no such prior notice shall be required to be given and no
such representative of the Company or any Subsidiary shall be required to
accompany the Purchaser in the event the Purchaser reasonably believes such
access is necessary to preserve or protect the Collateral (as defined in the
Master Security Agreement) or following the occurrence and during the
continuance of an Event of Default (as defined in the Note)), to:

visit and inspect any of the properties of the Company or any of its
Subsidiaries;

examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom as may
be reasonably required; and

discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser or any of its
representatives unless the Purchaser signs a confidentiality agreement and
otherwise complies with Regulation FD promulgated by the SEC.

Taxes. Each of the Company and each of its Subsidiaries will pay and discharge
when due and payable, or cause to be paid and discharged, when due and payable,
all taxes, assessments and governmental charges or levies imposed upon the
income, profits, property or business of the Company and its Subsidiaries;
provided, however, that any such tax, assessment, charge or levy need not be
paid and discharged currently pursuant to the foregoing sentence if (i) the
validity thereof shall currently and diligently be contested in good faith by
appropriate proceedings, (ii) such tax, assessment, charge or levy shall have no
material effect on the lien priority of the Purchaser in any property of the
Company or any of its Subsidiaries and (iii) if the Company and/or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP; and provided, further, that the Company and its
Subsidiaries will pay all such taxes, assessments, charges or levies forthwith
upon the commencement of proceedings to foreclose any lien which may have
attached as security therefor.

Insurance. (i) The Company shall bear the full risk of loss from any loss of any
nature whatsoever with respect to the Collateral (as defined in each of the
Master Security Agreement, the Stock Pledge Agreement and each other security
agreement entered into by the Company and/or any of its Subsidiaries for the
benefit of the Purchaser) and the Company and each of its Subsidiaries will,
jointly and severally, bear the full risk of loss from any loss of any nature
whatsoever with respect to the assets pledged to the Purchaser as security for
the Obligations (as defined in the Master Security Agreement).  Furthermore, the
Company will insure or cause the Collateral to be insured in the Purchaser's
name as an additional insured and lender loss payee, with an appropriate loss
payable endorsement in form and substance satisfactory to the Purchaser, against
loss or damage by fire, flood, sprinkler leakage, theft, burglary, pilferage,
loss in transit and other risks customarily insured against by companies in
similar business similarly situated as the Company and its Subsidiaries
including but not limited to workers compensation, public and product liability
and business interruption, and such other hazards as the Purchaser shall specify
in amounts and under insurance policies and bonds by insurers acceptable to the
Purchaser and all premiums thereon shall be paid by the Company and the policies
delivered to the Purchaser. If the Company or any of its Subsidiaries fails to
obtain the insurance and in such amounts of coverage as otherwise required
pursuant to this Section 6.8, the Purchaser may procure such insurance and the
cost thereof shall be promptly reimbursed by the Company and shall constitute
Obligations.

The Company's insurance coverage shall not be impaired or invalidated by any act
or neglect of the Company or any of its Subsidiaries and the insurer will
provide the Purchaser with no less than thirty (30) days notice prior of
cancellation;

The Company agrees to ensure that the Purchaser will be names as "loss
payee/additional insured" in its insurance policies.

Intellectual Property. Each of the Company and each of its Subsidiaries shall
maintain in full force and effect its existence, rights and franchises and all
licenses and other rights to use the Intellectual Property owned or possessed by
it, in each case as reasonably deemed to be necessary to conduct its business as
now or proposed to be conducted, in all material respects.

Properties. Each of the Company and each of its Subsidiaries will keep its
properties in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto, in each case consistent with
the ordinary course of business of the Company and such Subsidiaries as of the
date hereof; and each of the Company and each of its Subsidiaries will comply
with each provision of all leases to which it is a party or under which it
occupies property if the breach of such provision would, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

Confidentiality. The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the Purchaser, unless expressly agreed to by the Purchaser, unless,
until and to the extent that such disclosure is required by any applicable law,
rule or regulation, including the rules and regulations of the SEC, and then
only to the extent of such requirement. Notwithstanding the foregoing, the
Company may disclose the Purchaser's identity and the terms of this Agreement
and the Related Agreements to its current and prospective debt and equity
financing sources. The Purchaser shall be permitted to discuss, distribute or
otherwise transfer any non-public information of the Company and its
Subsidiaries in the Purchaser's possession now or in the future to potential or
actual (i) direct or indirect investors in the Purchaser and (ii) third party
assignees or transferees of all or a portion of the obligations of the Company
and/or any of its Subsidiaries hereunder and under the Related Agreement, to the
extent that such investor or assignee or transferee enters into a
confidentiality agreement for the benefit of the Company in such form as may be
necessary to addresses the Company's Regulation FD requirements; provided,
however, that, unless an Event of Default has occurred and is continuing, the
Purchaser may not make any disclosure of non-public information of the Company
and its Subsidiaries to any person or entity which is a competitor of the
Company and/or any of its Subsidiaries without the prior written consent of the
Company.

Required Approvals. (I) For so long as twenty-five percent (25%) of the
principal amount of the Note is outstanding, the Company, without the prior
written consent of the Purchaser, shall not, and shall not permit any of its
Subsidiaries to:

(i) directly or indirectly declare or pay any cash dividends, other than
dividends paid to the Company or any of its wholly-owned Subsidiaries and
dividends paid which do not exceed $50,000 in the aggregate per year, (ii) issue
any preferred stock that is mandatorily redeemable prior to the three-month
anniversary of the Maturity Date (as defined in the Note) or (iii) redeem any of
its preferred stock or other equity interests prior to the three-month
anniversary of the Maturity Date;

liquidate, dissolve or effect a material reorganization (it being understood
that in no event shall the Company or any of its Subsidiaries dissolve,
liquidate or merge with any other person or entity (unless, in the case of such
a merger, the Company or, in the case of merger not involving the Company, such
Subsidiary, as applicable, is the surviving entity);

become subject to (including, without limitation, by way of amendment to or
modification of) any agreement or instrument which by its terms would (under any
circumstances) restrict the Company's or any of its Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

materially alter or change the scope of the business of the Company and its
Subsidiaries taken as a whole; or

(i) create, incur, assume or suffer to exist any indebtedness (exclusive of
trade debt and debt incurred to finance the purchase of equipment (not in excess
of ten percent (10%) of the fair market value of the Company's and its
Subsidiaries' assets)) whether secured or unsecured other than (w) the Company's
obligations owed to the Purchaser, (x) indebtedness set forth on Schedule
6.12(e) attached hereto and made a part hereof and any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced, (y) any indebtedness incurred in
connection with the purchase of assets (other than equipment) in the ordinary
course of business, or any refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being refinanced or replaced,
so long as any lien relating thereto shall only encumber the fixed assets so
purchased and no other assets of the Company or any of its Subsidiaries and
(z)(1) preferred stock or unsecured convertible debt payable only in common
stock of the Company with a maximum dividend rate of 8-1/2% and a redemption or
maturity date, as the case may be, no sooner than the three-month anniversary of
the Maturity Date and (2) unsecured subordinated indebtedness in a maximum
amount of $1,000,000; provided that the lender(s) of such subordinated
indebtedness each enter into a subordination agreement with Purchaser in form
and substance satisfactory to Purchaser in its sole discretion; (ii) cancel any
indebtedness owing to it in excess of $50,000 in the aggregate during any 12
month period; (iii) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other person or
entity, except the endorsement of negotiable instruments by the Company or any
Subsidiary thereof for deposit or collection or similar transactions in the
ordinary course of business or guarantees of indebtedness otherwise permitted to
be outstanding pursuant to this clause (e); and

(II) The Company, without the prior written consent of the Purchaser, shall not,
and shall not permit any of its Subsidiaries to, create or acquire any
Subsidiary after the date hereof unless (i) such Subsidiary is a wholly-owned
Subsidiary of the Company and (ii) such Subsidiary becomes a party to the Master
Security Agreement, the Stock Pledge Agreement and the Subsidiary Guaranty
(either by executing a counterpart thereof or an assumption or joinder agreement
in respect thereof) and, to the extent required by the Purchaser, satisfies each
condition of this Agreement and the Related Agreements as if such Subsidiary
were a Subsidiary on the Closing Date. Notwithstanding the foregoing, the
Company shall be permitted to create up to one wholly-owned domestic Subsidiary
(the "Non-Credit Party Subsidiary") for the purpose of holding certain
intellectual property to be transfered by the Company (to the extent not
otherwise encumbered by a lien granted for the benefit of the Purchaser);
provided that, (i) the capitalization, other than contribution of the
intellectual property of the Company (to the extent not otherwise encumbered by
any lien granted for the benefit of the Purchaser) of such Non-Credit Party
Subsidiary shall come from sources other than the Company or any of its other
Subsidiaries; (ii) the Company and its Subsidiaries shall otherwise be
prohibited from, directly or indirectly, investing in, lending to, providing a
guaranty of an obligation of, contributing and/or transferring any assets to
and/or providing any form of financial assistance to, whether directly or
indirectly, such Non-Credit Party Subsidiary.

Reissuance of Securities. The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:

the holder thereof is permitted to dispose of such Securities pursuant to Rule
144(k) under the Securities Act; or

upon resale subject to an effective registration statement after such Securities
are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.

Opinion. On the Closing Date, the Company will deliver to the Purchaser an
opinion acceptable to the Purchaser from the Company's external legal counsel
with respect to the matters set forth on Exhibit B attached hereto, subject to
customary qualifications, assumptions, limitations and exceptions. The Company
will provide, at the Company's expense, such other legal opinions in the future
as are deemed reasonably necessary by the Purchaser (and acceptable to the
Purchaser) in connection with the conversion of the Note.

Margin Stock. The Company will not permit any of the proceeds of the Note to be
used directly or indirectly to "purchase" or "carry" "margin stock" or to repay
indebtedness incurred to "purchase" or "carry" "margin stock" within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.

FIRPTA. Neither the Company, nor any of its Subsidiaries, is a "United
States real property holding corporation" as such term is defined in Section
897(c)(2) of the Code and Treasury Regulation Section 1.897-2 promulgated
thereunder and neither the Company nor any of its Subsidiaries shall at any time
take any action or otherwise acquire any interest in any asset or property to
the extent the effect of which shall cause the Company and/or such Subsidiary,
as the case may be, to be a "United States real property holding corporation" as
such term is defined in Section 897(c)(2) of the Code and Treasury Regulation
Section 1.897-2 promulgated thereunder.

No Restrictions on Additional Financings.

The Company will not, and will not permit its Subsidiaries to, agree, directly
or indirectly, to any restriction with any person or entity which limits the
ability of the Company to incur from the Purchaser any additional indebtedness
and/or to sell or issue to the Purchaser any equity interests of the Company or
any of its Subsidiaries with the Company or any of its Subsidiaries.

Authorization and Reservation of Shares. The Company shall at all times have
authorized and reserved a sufficient number of shares of Common Stock to provide
for the conversion of the Note.

Inactive Subsidiaries. The Company will not permit its Inactive Subsidiaries to
hold significant assets or liabilities or engage in any business activities.

Investor Relations/Public Relations. The Company hereby agrees to incorporate
into its annual budget an amount of funds necessary to maintain a comprehensive
investor relations and public relations program (an "IR/PR Program"), which
IR/PR Program shall incorporate elements customarily utilized by companies of
similar size and in a similar industry as the Company and its Subsidiaries.

Prohibition of Amendments to Subordinated Debt Documentation. The Company will
not, and will not permit its Subsidiaries to, without the prior written consent
of the Purchaser, amend, modify or in any way alter the terms of any of (i) the
Promissory Note, dated as of March 12, 2002 issued by the Company to J.C.
Chatpar (the "Mar 2002 Subdebt"), (ii) the Promissory Note, dated as of March
31, 2004 issued by the Company to Prem Chatpar (the "Mar 2004 Subdebt"), (iii)
the Promissory Note, dated as of September 30, 2005 issued by the Company to
J.C. Chatpar (the "Sep 2005 Subdebt"), and (iv) all related agreements entered
into by the Company in connection with any the Mar 2002 Subdebt, the Mar 2004
Subdebt and the Sep 2005 Subdebt (collectively, the "Subordinated Debt
Documentation").

Prohibition of Grant of Collateral for Subordinated Debt Documentation. The
Company will not, and will not permit its Subsidiaries to, without the prior
written consent of the Purchaser, grant or permit any of its Subsidiaries to
grant to any Person any collateral of the Company or any collateral of any of
its Subsidiaries as security for any obligation arising under the Subordinated
Debt Documentation, other than in respect of the Intellectual Property of the
Company.

Covenants of the Purchaser. The Purchaser covenants and agrees with the Company
as follows:

Confidentiality. The Purchaser will not disclose, and will not include in any
public announcement, the name of the Company, unless expressly agreed to by the
Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

Non-Public Information. The Purchaser will not effect any sales in the shares of
the Company's Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

Limitation on Acquisition of Common Stock of the Company. Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between the Purchaser and the Company, the Purchaser may not
acquire stock in the Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
the Company, or otherwise, and such contracts, options, warrants, conversion or
other rights shall not be enforceable or exercisable) to the extent such stock
acquisition would cause any interest (including any original issue discount)
payable by the Company to the Purchaser not to qualify as "portfolio interest"
within the meaning of Section 881(c)(2) of the Code, by reason of
Section 881(c)(3) of the Code, taking into account the constructive ownership
rules under Section 871(h)(3)(C) of the Code (the "Stock Acquisition
Limitation"). The Stock Acquisition Limitation shall automatically become null
and void without any notice to the Company upon the earlier to occur of either
(a) the Company's delivery to the Purchaser of a Notice of Redemption (as
defined in the Note) or (b) the existence of an Event of Default (as defined in
the Note) at a time when the average closing price of the Company's common stock
as reported by Bloomberg, L.P. on the Principal Market for the immediately
preceding five trading days is greater than or equal to 150% of the Fixed
Conversion Price (as defined in the Note).

Covenants of the Company and the Purchaser Regarding Indemnification.

Company Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser's officers, directors,
agents, affiliates, control persons, and principal shareholders, against all
claims, costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which result, arise out of or are based upon: (i) any misrepresentation by the
Company or any of its Subsidiaries or breach of any warranty by the Company or
any of its Subsidiaries in this Agreement, any other Related Agreement or in any
exhibits or schedules attached hereto or thereto; or (ii) any breach or default
in performance by Company or any of its Subsidiaries of any covenant or
undertaking to be performed by Company or any of its Subsidiaries hereunder,
under any other Related Agreement or any other agreement entered into by the
Company and/or any of its Subsidiaries and the Purchaser relating hereto or
thereto.

Purchaser's Indemnification. The Purchaser agrees to indemnify, hold harmless,
reimburse and defend the Company and each of the Company's officers, directors,
agents, affiliates, control persons and principal shareholders, at all times
against any claims, costs, expenses, liabilities, obligations, losses or damages
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company which result, arise out of or are based upon: (i) any misrepresentation
by the Purchaser or breach of any warranty by the Purchaser in this Agreement or
in any exhibits or schedules attached hereto or any Related Agreement; or
(ii) any breach or default in performance by the Purchaser of any covenant or
undertaking to be performed by the Purchaser hereunder, or any other agreement
entered into by the Company and the Purchaser relating hereto.

Conversion of Convertible Note.

Mechanics of Conversion.

Provided the Purchaser has notified the Company of the Purchaser's intention to
sell the Note Shares and the Note Shares are included in an effective
registration statement or are otherwise exempt from registration when sold: (i)
upon the conversion of the Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action (including the issuance of an
opinion of counsel reasonably acceptable to the Purchaser following a request by
the Purchaser) to assure that the Company's transfer agent shall issue shares of
the Company's Common Stock in the name of the Purchaser (or its nominee) or such
other persons as designated by the Purchaser in accordance with Section 9.1(b)
hereof and in such denominations to be specified representing the number of Note
Shares issuable upon such conversion; and (ii) the Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that after the Effectiveness
Date (as defined in the Registration Rights Agreement) the Note Shares issued
will be freely transferable subject to the prospectus delivery requirements of
the Securities Act and the provisions of this Agreement, and will not contain a
legend restricting the resale or transferability of the Note Shares.

The Purchaser will give notice of its decision to exercise its right to convert
the Note or part thereof by telecopying or otherwise delivering an executed and
completed notice of the number of shares to be converted to the Company (the
"Notice of Conversion"). The Purchaser will not be required to surrender the
Note until the Purchaser receives a credit to the account of the Purchaser's
prime broker through the DWAC system (as defined below), representing the Note
Shares or until the Note has been fully satisfied. Each date on which a Notice
of Conversion is telecopied or delivered to the Company in accordance with the
provisions hereof shall be deemed a "Conversion Date." Pursuant to the terms of
the Notice of Conversion, the Company will issue instructions to the transfer
agent accompanied by an opinion of counsel within one (1) business day of the
date of the delivery to the Company of the Notice of Conversion and shall cause
the transfer agent to transmit the certificates representing the Conversion
Shares to the Holder by crediting the account of the Purchaser's prime broker
with the Depository Trust Company ("DTC") through its Deposit Withdrawal Agent
Commission ("DWAC") system within three (3) business days after receipt by the
Company of the Notice of Conversion (the "Delivery Date").

The Company understands that a delay in the delivery of the Note Shares in the
form required pursuant to Section 9 hereof beyond the Delivery Date could result
in economic loss to the Purchaser. In the event that the Company fails to direct
its transfer agent to deliver the Note Shares to the Purchaser via the DWAC
system within the time frame set forth in Section 9.1(b) above and the Note
Shares are not delivered to the Purchaser by the Delivery Date, as compensation
to the Purchaser for such loss, the Company agrees to pay late payments to the
Purchaser for late issuance of the Note Shares in the form required pursuant to
Section 9 hereof upon conversion of the Note in an amount equal to the
Purchaser's actual damages from such delayed delivery. The Company shall pay any
payments incurred under this Section in immediately available funds upon written
demand, accompanied by reasonable documentation of the amount of such damages.
Such documentation shall show the number of shares of Common Stock the Purchaser
is forced to purchase (in an open market transaction) which the Purchaser
anticipated receiving upon such conversion, and shall be calculated as the
amount by which (A) the Purchaser's total purchase price (including customary
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note, for
which such Conversion Notice was not timely honored.

Registration Rights.

Registration Rights Granted. The Company hereby grants registration rights to
the Purchaser pursuant to the Registration Rights Agreement.

 

Miscellaneous.

Governing Law, Jurisdiction and Waiver of Jury Trial.

THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE
HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY
OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT THE PURCHASER
AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL (AS
DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY FOR THE
OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER. THE COMPANY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION THAT IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN SECTION 11.9 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY'S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

Severability. Wherever possible each provision of this Agreement and the Related
Agreements shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement or any Related
Agreement shall be prohibited by or invalid or illegal under applicable law such
provision shall be ineffective to the extent of such prohibition or invalidity
or illegality, without invalidating the remainder of such provision or the
remaining provisions thereof which shall not in any way be affected or impaired
thereby.

Survival. The representations, warranties, covenants and agreements made herein
shall survive any investigation made by the Purchaser and the closing of the
transactions contemplated hereby to the extent provided therein, and shall
otherwise survive until and terminate at the time at which the Purchaser no
longer holds the Note. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument. All indemnities set forth herein
shall survive the execution, delivery and termination of this Agreement and the
Note and the making and repayment of the obligations arising hereunder, under
the Note and under the other Related Agreements.

Successors. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, heirs,
executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person or entity which shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement. The Purchaser shall not be permitted to assign its
rights hereunder or under any Related Agreement to a competitor of the Company
unless an Event of Default (as defined in the Note) has occurred and is
continuing. Upon such assignment, the Purchaser shall be released from all
responsibility for the Collateral (as defined in the Master Security Agreement,
the Stock Pledge Agreement and each other security agreement, mortgage, cash
collateral deposit letter, pledge and other agreements which are executed by the
Company or any of its Subsidiaries in favor of the Purchaser) to the extent same
is assigned to any transferee. The Purchaser may from time to time sell or
otherwise grant participations in any of the Obligations (as defined in the
Master Security Agreement) and the holder of any such participation shall,
subject to the terms of any agreement between the Purchaser and such holder, be
entitled to the same benefits as the Purchaser with respect to any security for
the Obligations (as defined in the Master Security Agreement) in which such
holder is a participant. The Company agrees that each such holder may exercise
any and all rights of banker's lien, set-off and counterclaim with respect to
its participation in the Obligations (as defined in the Master Security
Agreement) as fully as though the Company were directly indebted to such holder
in the amount of such participation. The Company may not assign any of its
rights or obligations hereunder without the prior written consent of the
Purchaser. All of the terms, conditions, promises, covenants, provisions and
warranties of this Agreement shall inure to the benefit of each of the
undersigned, and shall bind the representatives, successors and permitted
assigns of the Company.

Entire Agreement; Maximum Interest. This Agreement, the Related Agreements, the
exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
Nothing contained in this Agreement, any Related Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law. In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Purchaser
and thus refunded to the Company.

Amendment and Waiver.

This Agreement may be amended or modified only upon the written consent of the
Company and the Purchaser.

The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.

The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring. All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given:

upon personal delivery to the party to be notified;

when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or

one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:



If to the Company, to:

Cyber Digital, Inc.
400 Oser Avenue, Suite 1650
Hauppauge, New York 11788
Attention: Chief Executive Officer
Facsimile: 631-231-1446

 

with a copy to:

 


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Scott Rosenblum, Esq.
Facsimile: 212-715-8000

If to the Purchaser, to:

Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile: 345-949-8080

 

with a copy to:

 

Portfolio Services
Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, NY 10017
Facsimile: 212-581-5037



or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

Attorneys' Fees. In the event that any suit or action is instituted to enforce
any provision in this Agreement or any Related Agreement, the prevailing party
in such dispute shall be entitled to recover from the losing party all fees,
costs and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement and/or such Related Agreement, including, without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of
appeals.

Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

Facsimile Signatures; Counterparts. This Agreement may be executed by facsimile
signatures and in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one agreement.

Broker's Fees. Except as set forth on Schedule 11.12 hereof, each party hereto
represents and warrants that no agent, broker, investment banker, person or firm
acting on behalf of or under the authority of such party hereto is or will be
entitled to any broker's or finder's fee or any other commission directly or
indirectly in connection with the transactions contemplated herein. Each party
hereto further agrees to indemnify each other party for any claims, losses or
expenses incurred by such other party as a result of the representation in this
Section 11.12 being untrue.

Construction. Each party acknowledges that its legal counsel participated in the
preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

PURCHASER:

CYBER DIGITAL, INC.

LAURUS MASTER FUND, LTD.

By: /s/ J.C. Chatpar

By: /s/ Eugene Grin

Name: J.C. Chatpar

Name: Eugene Grin

Title: CEO

Title: Director

